Case 3:19-cv-00652-TAD-KLH Document 1-3 Filed 05/21/19 Page 1 of 1 PageID #: 9



                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF LOUISIANA
CHERYL CHARRIER                                                     CIVIL ACTION NO.:

VERSUS                                                              JUDGE:

JEFFREY GIERING, ARNOLD                                             MAGISTRATE:
TRANSPORTATION, LIBERTY
MUTUAL INSURANCE, AMERICAN
TRUCKING INSURANCE AND
LOCKTON COMPANIES


                                             CERTIFICATE OF FILING

          I hereby certify that I have received a copy of the action styled “Cheryl Charrier versus

Jeffrey Giering, Arnold Transportation, Liberty Mutual Insurance, American Trucking

Insurance, and Lockton Companies,” bearing Docket No. 47014, Division “B” and pending on

the docket of the 5th Judicial District Court for the Parish of Richland, State of Louisiana, and

that a copy of the Notice of Removal has been filed in the Office of the Clerk of Court, 5th

Judicial District Court for the Parish of Richland, State of Louisiana, in said action.

          In witness whereof, I hereunto set my hand and affix my seal this ____ day of

_________, 2019.

                                                   _____________________________________________
                                                   CLERK, UNITED STATES DISTRICT COURT FOR
                                                   THE EASTERN DISTRICT OF LOUISIANA




\\NODC-FS\ACTIVEFILES1\52844 - NJC\PLEADINGS\REMOVAL\CERTIFICATE OF FILING OF STATE COURT RECORD.DOC
